         2:18-cr-20020-CSB-EIL # 34       Page 1 of 10                                          E-FILED
                                                               Friday, 27 September, 2019 04:01:34 PM
                                                                           Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
         v.                                  )   Criminal No. 18 CR 20020
                                             )
Timothy A. Cosman,                           )
                                             )
                    Defendant.               )

        THE UNITED STATES OF AMERICA’S SENTENCING MEMORANDUM

        The United States of America, through its attorneys John C. Milhiser, United States

Attorney for the Central District of Illinois, and Ryan Finlen, Assistant United States

Attorney, hereby submits the following Sentencing Memorandum.

   I.         INTRODUCTION

        On May 2, 2018, the defendant was indicted, by a grand jury sitting in the Central

District of Illinois, on three counts of Bank Fraud in violation of 18 U.S.C. § 1344. See the

Revised Presentence Investigation Report, hereinafter referred to as “PSR,” at ¶ 1.

        On March 27, 2019, as part of a written plea agreement, the defendant pleaded

guilty to Count 1 of the indictment that alleged Bank Fraud. PSR ¶ 5. Count 1 charged

that from about February 2014, and continuing to April 2016, in the Central District of

Illinois, and elsewhere, the defendant knowingly executed a scheme to defraud Busey

Bank to obtain moneys and funds from the bank by false and fraudulent pretenses,

representations, and promises. PSR ¶ 1.
         2:18-cr-20020-CSB-EIL # 34     Page 2 of 10



         Pursuant to 18 U.S.C. § 3553, the Mandatory Victims Restitution Act (“MVRA”)

and for the reasons outlined below, this Court should sentence the defendant to a term

of imprisonment of 50 months, followed by a 5-year term of supervised release, no fine,

and restitution in the amount of $2,438,841.54.

   II.      FACTUAL BACKGROUND

         In February 2014, the defendant began his relationship with Busey Bank by

obtaining a revolving line of credit and a loan to refinance his farming equipment. PSR ¶

10. Between April and May 2014, the defendant applied and received several additional

loans from Busey Bank. PSR ¶ 11. To ensure he had sufficient collateral for these loans,

the defendant submits an AG Balance Sheet in July 2014. PSR ¶ 12. Additionally, the

defendant certifies that the December 26, 2014 balance sheet he submitted is accurate. Id.

         The defendant included in that December 26, 2013, balance sheet a form labeled

Schedule 9 –Machinery, Equipment, & Trucks. This sheet listed farming machinery,

equipment, and trucks that the defendant did not own. PSR ¶ 12. Equipment listed on

the balance sheet actually belonged to the defendant’s father, Bruce Cosman.

         In December 2014, the defendant applied and received an additional loan from

Busey Bank. PSR ¶ 11. As part of that loan application, the defendant submitted a similar

AG Balance Sheet as to the one from December 2013. The defendant included in the AG

Balance Sheet an itemized list of farming machinery, equipment, and trucks he did not

own. PSR at ¶ 12.

         When the defendant was informed he would need to put forward more collateral

to receive approval for his loan, he created and forged a fraudulent promissory note. PSR

                                            2
       2:18-cr-20020-CSB-EIL # 34        Page 3 of 10



at ¶ 15. The fraudulent promissory note, purportedly from Bruce Cosman, stated the

elder Cosman owed the defendant $1,562,335.00. Id.

       In March 2015, the defendant received a loan of $475,000.00 to purchase cattle. PSR

¶ 16. In the summer of 2015, after he was not making required payments, Busey began

requesting additional proof of how the defendant was applying the proceeds from these

loans. PSR ¶ 17. The defendant falsified an invoice for 250 head of cattle to continue to

deceive the bank. PSR ¶ 18.

       In 2015, Busey Bank required the defendant to turn over proceeds from the sales

of his crops directly to Busey. In their effort to receive the proceeds Busey Bank sent

notices to grain elevators informing them of a lien against the defendant. Busey Bank

asked those grain elevators to make checks payable to both the defendant and Busey

Bank. PSR ¶ 17.

       On November 4, 2015, a grain elevator issued a check made out to “Tim Cosman

& Busey Bank” for $33,391.60. The defendant undermined Busey Bank’s attempts to

secure repayment for his outstanding loans by forging the signature of a Busey Bank

employee on that check and presenting it to another bank.

       Prior to indictment, the defendant on June 30, 2016, filed for bankruptcy in the

Northern District of Illinois under Case No. 16-81577. Although Busey Bank withdrew

the claim Busey Bank filed in the bankruptcy matter pursuant to a settlement agreement,

Busey Bank later initiated an adversary proceeding on October 30, 2017. “Busey’s

Complaint to Determine Non-Dischargeability of Debt,” Busey Bank v. Timothy Cosman

(In re Cosman), Ch. 7 Case No. 16-81577, Adv. No. 17-96028 (N.D.Ill. Oct. 30, 2017). In that

                                             3
          2:18-cr-20020-CSB-EIL # 34       Page 4 of 10



complaint, Busey Bank objected to the discharge of debts totaling $2,963,841.54 owed by

the defendant to Busey Bank. Those debts formed the basis of the instant charges. Busey

Bank’s adversarial action is currently pending, and this Court should order restitution as

part of the sentence regardless of the existence or status of the pending bankruptcy matter

          As a result of the defendant’s scheme and misrepresentations, the defendant

subjected Busey Bank to a potential loss of $8,950,000. PSR ¶ 19. Even with Busey Bank’s

diligent efforts to recover its losses from the fraudulently obtained funds, Busey Bank

suffered a loss of $2,963,841.54.

   III.      LEGAL FRAMEWORK

          Title 18, United States Code, Section 3553, requires this Court to consider various

factors in determining a sentence that is sufficient but not greater than necessary to

achieve certain goals. Those factors include (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; and (3) the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law,

afford adequate deterrence to criminal conduct, protect the public from further crimes of

the defendant, and provide the defendant with needed correctional treatment in the most

effective manner.

          Restitution is mandatory under the Mandatory Victim Restitution Act of 1996. 18

U.S.C. § 3663A. The procedures for determining restitution are set forth under 18 U.S.C.

§ 3664. Any dispute as to the proper amount or type of restitution shall be resolved by

the court by the preponderance of the evidence. 18 U.S.C. § 3664(e). It is the government’s

burden to demonstrate the amount of the loss sustained by a victim as a result of the

                                               4
         2:18-cr-20020-CSB-EIL # 34       Page 5 of 10



offense. 18 U.S.C. § 3664(e). Victims to whom restitution must be made include those

“directly and proximately harmed as a result of the commission of an offense for which

restitution may be ordered.” 18 U.S.C. § 3663A(a)(2).

         However, the penal system is interested in both punishing and rehabilitating the

offender. Kelly v. Robinson, 479 U.S. 36, 52 (1986). “The decision to impose restitution

generally does not turn on the victim’s injury, but on the penal goals of the State and the

situation of the defendant.” Id. If a victim had the power to waive the collection of

criminal restitution, it would hinder the benefit society would receive as a whole. Id.

   IV.      SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

         When sentencing this and any defendant, the Court shall consider the seven

enumerated factors set forth under 18 U.S.C. § 3553, to ensure that the sentence is

sufficient but not greater than necessary. A careful consideration of the § 3553(a) factors

substantiates that a guideline sentence should be applied.

§ 3553(a)(1) The nature and circumstances of the offense and the history and
characteristics of the defendant.

         The nature of the offense is fraud. Here, the defendant repeatedly deceived Busey

Bank through false material representations in order to inflate his assets. This was not a

one-time lapse of judgment by the defendant. The defendant knowingly concocted this

scheme to continue to obtain funds from the bank when he did not have the collateral to

cover any potential losses. The defendant’s pattern of behavior of deceit not only resulted

in large financial losses for Busey Bank but also resulted in the loss of his father’s farming

equipment.



                                              5
       2:18-cr-20020-CSB-EIL # 34       Page 6 of 10



      After making false material representations on documents he provided Busey

Bank, the defendant took his scheme to another level when he began to create and forge

documents. The defendant created a fraudulent invoice for the purchase of cattle. He then

forged two separate signatures: (1) when Busey Bank intervened in an attempt to collect

repayment, the defendant forged the signature of Busey Bank’s Vice President, Jeffrey

Rohlwing; (2) when Busey Bank asked for more collateral, the defendant provided a

promissory note for over $1.5 million purportedly signed by his father, Bruce Cosman. It

is evident the defendant could not stop himself from continuing his scheme.

§ 3553(a)(2) The need for the sentence imposed –
   (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense.
   (B) to afford adequate deterrence to criminal conduct.
   (C) to protect the public from further crimes of the defendant
   (D) to provide the defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner

      The defendant carried out a serious financial crime, which caused the loss of over

$2.9 million. Here, a Guidelines sentence is necessary under section 3553(a) because

anything less will denigrate the seriousness of the defendant’s crime. A variance on his

sentence will not promote respect for the law, will not provide just punishment, and will

not afford adequate deterrence of criminal conduct.

§ 3553(a)(3)The kinds of sentences available

      The recommended sentence is within the Guidelines range and therefore reflects

the kinds of sentences and the sentencing ranges established by the Sentencing

Commission in its Guidelines and policy statements. See 18 U.S.C. § 3553(a)(4)-(5). The




                                           6
         2:18-cr-20020-CSB-EIL # 34      Page 7 of 10



defendant is ineligible for probation because the offense is a Class B Felony. 18 U.S.C. §

3561(a)(1). PSR ¶ 85.

§ 3553(a)(4) The kinds of sentence and the sentencing range established for –
   (A) the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines –
       (i)    issued by the Sentencing Commission pursuant to section 994(a)(1) of title
              28, United States Code, subject to any amendments made to such guidelines
              by act of Congress (regardless of whether such amendments have yet to be
              incorporated by the Sentencing Commission into amendments issued under
              section 994(p) of title 28); and
       (ii)   that, except as provided in section 3742(g), are in effect on the date the
              defendant is sentenced.

         Under the Sentencing Guidelines, the defendant’s total offense level is 22. PSR ¶

34. The defendant’s criminal history score of 1 establishes a criminal history category of

I. PSR ¶ 39. Consequently, the defendant’s advisory guideline sentence range is 41-51

months imprisonment. PSR ¶ 62. A sentence of imprisonment is needed in this case,

especially because the applicable guideline range is in Zone D of the Sentencing Table.

PSR ¶ 63.

         Importantly, however, the defendant’s offense level of 22 is driven primarily by

the fact that the defendant subjected Busey Bank to a potential intended loss of $8,950,500.

PSR ¶¶ 19, 26. This loss amount falls at the approximately 90% mark of the range set forth

at USSG § 2B1.1(b)(1)(J). A 50-month term of imprisonment is a the comparable, 90%

mark between the low-end of the guideline range and the upper end of the guideline

range.




                                             7
        2:18-cr-20020-CSB-EIL # 34          Page 8 of 10



§ 3553(a)(5)Any pertinent policy statement –
   (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title 28,
       United States Code, subject to any amendments made to such policy statement by
       act of Congress (regardless of whether such amendments have yet to be
       incorporated by the Sentencing Commission into amendments issued under
       section 994(p) of title 28); and
   (B) that, except as provided in section 3742(g), is in effect on the date the defendant is
       sentenced.

       The government is not aware of any pertinent policy statements.

§ 3553(a)(6) The need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct.

       A Guideline sentence would avoid or reduce disparity with sentences imposed

on similar defendants in similar cases. The Guideline sentence should be given serious

consideration because it is “the product of careful study based upon extensive empirical

evidence derived from the review of thousands of individual sentencing decisions.” Gall

v. United States, 522 U.S. 38, 46 (2007).

       Here, a sentence within the Guideline range is comparable other defendants

convicted of bank fraud. See United States v. Longust, 685 Fed.Appx. 496 (7th Cir. 2017)

(defendant with guideline range of 121 to 151 months was appropriately sentenced to 121

months); United States v. Barr, 2019 WL 1594888, at *3 n. 1 (N.D.Ill. April 12, 2019)

(defendant with guideline range of 121 to 151 months was sentenced to 87 months); and

United States v. Asmussen, 2017 WL 6733725 (N.D.Ill. Dec. 18, 2017) (defendant with

guideline range of 78 to 97 months sentenced to 58 months).

§ 3553(a)(7) The need to provide restitution to any victims of the offense.

       The victim in this case suffered a total loss of $2,963,841.54. Even if restitution was

not mandatory (it is), restitution is certainly warranted in this case. The impact of Mr.


                                               8
           2:18-cr-20020-CSB-EIL # 34       Page 9 of 10



Cosman’s scheme on Busey Bank is clearly articulated by Busey Bank Senior Vice

President Steven Henderson in his victim impact statement attached hereto as “Exhibit

1.”

           As Mr. Henderson explained, Busey Bank strives to employ the highest quality

associates in its branches. Attracting and retaining reliable employees costs Busey Bank

money to fund programs designed to benefit employees. Not only did the defendant’s

fraud victimize Busey Bank, but it also put Busey Bank’s employees at risk of losing

valuable programs.

           This Court must order restitution for the loss in the amount of $2,963,841.54.

      V.      CONCLUSION

           For the reasons stated above, this Court, pursuant to 18 U.S.C. §§ 3553 & 3663A,

should impose a sentence of a term of imprisonment of 50 months, followed by a 5-year

term of supervised release, no fine, and restitution in the amount of $2,438,841.54.


                                             Respectfully submitted,

                                             JOHN C. MILHISER
                                             United States Attorney

                                      By:    s/ Ryan Finlen
                                             Assistance United States Attorney
                                             Office of the United States Attorney
                                             Central District of Illinois
                                             201 South Vine Street, Suite 226
                                             Urbana, Illinois 61802
                                             Tel. (217) 373-5875
                                             Fax (217) 373-5891
                                             Ryan.Finlen@usdoj.gov




                                                9
       2:18-cr-20020-CSB-EIL # 34       Page 10 of 10



                              CERTIFICATE OF SERVICE

      I hereby certify that on September 27, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all CM/ECF participant(s) in the case.


                                                  /s/ C. Ryan Finlen
                                                 C. Ryan Finlen
                                                 Assistant United States Attorney




                                            10
